DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicant’s amendment cancelling claims 1-77 and adding new claims 78-90 is acknowledged.  Accordingly, claims 78-90 are pending.

Election/Restrictions
Applicant’s election of Nivolumab as the PD-1 inhibitor, CD8+ T-cells as the Tumor-Infiltrating Lymphocyte Type, Tumor cells as the Cell Type for PD-L1 Expression Determination, and Gene expression as the 'Expression Determination, in the reply filed on December 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 85 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  
Accordingly, claims 78-84 and 86-90 are under examination

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 79 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 79 recites “additionally determining the level of genomic mutations . . . in the biological sample of the individual” in lines 2-3.  It is not clear what “the level of genomic mutations” encompasses.  The specification does not have a special definition of “level of genomic mutations” or “level of mutations”.  The specification does have several instances of detecting and quantifying mutations within the genomes of tumor cells.  These include the number of patients with a single mutation ([00576]), the percent of patient samples that had a mutation in a specific gene ([00576]), the percentage of tumors that had a specific mutated gene based on histology ([00571], Table 53), and whether a specific tumor type with a known mutation responded to a drug treatment (Table 8).  It is not clear which, if any, of these disclosures describes a “level of genomic mutations”.  It is not clear whether “level” means the number of mutated genes, the number of alleles of a gene that are mutated, the global level of known SNPs across the genome, or a combination thereof.  For these reasons one skilled in the art would not know when the level of a genomic mutations is increased over a reference.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 78-84 and 86-90 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 

Claim 78 recites “comparing, to reference levels, each of the levels of (1) PD-L1 and/or PD-1 expression; and (2) tumor-infiltrating lymphocytes (TILs)”, “generating a recommendation for treating the individual who has PD-L1 and/or PD-1 expression levels and/or TILs levels that are higher than the reference levels, the recommendation comprising treating the individual using one or more immune checkpoint inhibitor therapy”.  Claim 17 recites three judicial exceptions.  First, “generating a recommendation . . . comprising treating the individual using one or more immune checkpoint inhibitor therapy” sets forth a judicial exception because it amounts to a correlation (i.e. a law of nature) between specific gene expression levels and/or the presence of a cell type and a likelihood of responding to a specific therapy.  Second, the limitation “comparing, to reference levels each of . . .” is an abstract idea because it encompasses a mental process.  MPEP 2106.04(a)(2)(III) states “’mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.”  In this case, comparing expression levels of PD-1 or PD-L1 to a reference can be performed in the human mind.  Finally, “generating a recommendation . . .” encompasses the mental processes of observing and evaluating.
The judicial exceptions are not integrated into a practical application because the exceptions do not effect a particular treatment or prophylaxis for a disease or medical condition.  MPEP 2106.04(d)(2) 
The claim also recites “transmitting the recommendation . . .”.  However, this is not considered to integrate the judicial exception into a practical application because the limitation does not impose a meaningful limit to the exception.  The step of transmitting the recommendation is recited at such a high level of generality that simply writing the evaluation on a piece of paper and giving it to almost any entity would be encompassed by the claim language.  
Lastly, the claim also recites “obtaining a biological sample from an individual diagnosed with cancer” and “determining levels of (1) PD-L1 and/or PD-1 expression; and (2) tumor-infiltrating lymphocytes (TILs)”.  These additional elements are not sufficient to amount to significantly more than the judicial exception because obtaining biological samples and measuring the levels of PD-1/PD-L1 gene expression (a well-known gene) and lymphocytes (well-known cells) are well understood, routine and conventional in the field of medical diagnostics.  For instance, Spranger measured PD-1/PD-L1 and T-cell levels in tumors (page 1) and cites several additional studies that have also measured PD-1/PD-L1 and T-cell levels in biological samples (Spranger et al., Science Translational Medicine (2013) 5, 200ra116: 1-10).  

Claim 79 further requires determining the level of genomic mutations or microsatellite instability, comparing those levels to a reference level, and generating a recommendation for a treatment for an individual that has higher levels of microsatellite instability or genomic mutations in addition to higher PD-1/PD-L1 and TIL levels.  As described above for claim 78, comparing levels and generating a recommendation are mental activities.  Also, recommending a particular treatment is based on a correlation between naturally occurring phenomenon (mutations in the genome) and the likelihood of responding to a treatment.  Likewise as for claim 78, the judicial exceptions are not integrated into a practical application because the individual is not actually treated with immune checkpoint inhibitors.  Finally, determining the levels of genomic mutations or microsatellite instability is well understood, routine and conventional in the field of diagnostics.

Claims 80-84 and 88-90 do not recite any additional limitation that would integrate the judicial exceptions into a practical application because the claims only further limit the type of inhibitor recommended, the type of lymphocyte analyzed, and how the expression of PD-1/PD-L1 is measured.  None of the claims require administering the inhibitors to the patient.  The inhibitors recommended, lymphocytes analyzed, and methods of analyzing gene or protein expression are well known in the art (Spranger et al.; Cogswell (US 20130309250 A1)), and therefore not sufficient to amount to significantly more than the judicial exception.

Claims 86 and 87 require the biological sample of claim 78 to be from a solid tumor or fixed tissue.  Analyzing tissue from a solid tumor and fixing biological samples prior to analysis are well understood, routine and conventional in the art (Spranger et al., Figure 1; Cogswell [0139]), and therefore are not sufficient to amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 78, 80-84 and 86-90 are rejected under 35 U.S.C. 103 as being unpatentable over Spranger (Spranger et al., Science Translational Medicine (2013) 5, 200ra116: 1-10, published August 28, 2013) in view of Cogswell (US 20130309250 A1; published November 21, 2013, cited in IDS filed May 8, 2019) and Rogers (WO 9529455; published November 2, 1995).

Regarding claims 78, 80-84, 87-88 and 90, Spranger teaches obtaining tumor samples from metastatic melanoma patients (page 7, col 2, ¶2).  Spranger teaches using the tumor samples to measure the levels of CD8+ T-cells (i.e., tumor-infiltrating lymphocytes) and levels of PD-L1 gene expression and protein expression (page 2, ¶1-2; Figure 1A-D).  Spranger teaches comparing the level of PD-L1 protein levels and CD8+ cells in patient 1 to those of patient 2 (i.e., reference levels) using i.e., immune checkpoint inhibitor therapy) (page 6, ¶4).  Finally, Spranger teaches “Our current results suggest that the efficacy of these strategies might be restricted to those patients having a T cell–inflamed tumor microenvironment and the accompanying up-regulation of the targets of these agents. Early data analyzing PD-L1 expression in tumors as a predictive indicator support this notion,” (page 6, ¶4).
While Spranger teaches a recommendation to treat cancers that have increased levels of CD8+ T-cells and PD-1/PD-L1 with a PD-1 inhibitor, Spranger does not teach recommending treatment with nivolumab.  Spranger also does not teach analyzing specifically a solid tumor or determining PD-1 expression specifically on the tumor infiltrating lymphocytes.  Spranger also does not teach transmitting a recommendation of treatment electronically or on tangible media to another person or entity.  
Cogswell teaches “selecting a subject that is a suitable candidate for immunotherapy based on an assessment that the proportion of cells in a test tissue sample from the Subject that express PD-L1 on the cell surface exceeds a predetermined threshold level, and administering a therapeutically effective amount of an anti-PD-1 antibody to the selected subject.” (Abstract).  Cogswell also teaches “there was a significant correlation of tumor cell surface PD-L1 expression with objective clinical response.” ([0022]; 
Regarding claim 86, Cogswell also teaches that PD-1 antibodies can be used to treat solid tumors ([0315]).  Cogswell also teaches PD-L1 is upregulated within solid tumors ([0139]).  
Regarding claim 89, Cogswell also teaches “PD-L1 is the primary PD-1 ligand up-regulated within solid tumors, where it can inhibit cytokine production and the cytolytic activity of PD-1-positive, tumor-infiltrating CD4+ and CD8+ T-cells, respectively” and that it is these properties that “make PD-L1 a promising target for cancer immunotherapy.” ([0139]).
Roger teaches a device for expedited prescription writing (page 4).  Roger teaches printing prescriptions on paper (i.e., tangible media) (page 4), that can be given to the patient (page 2).  Roger also teaches the device can be plugged into a modem to transmit the prescription (i.e. transmitting electronically) to a desired pharmacy (i.e., a business) (page 5).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recommend a treatment of using PD-1/PD-L1 inhibitors, specifically Cogswell’s nivolumab, to treat a cancer patient whose tumors have elevated levels of PD-1/PD-L1 and CD8+ T cells as taught by Spranger and Cogswell and to print or transmit electronically the recommendation (i.e., a prescription) to a patient or other entity as taught by Rogers because it would have amounted to a simple combination of known elements by known means to yield predictable results.  Because Spranger teaches some i.e., treatment of the cancer) in tumors where T cells had cell surface expression of PD-L1, one of ordinary skill in the art would have a reasonable expectation of success that recommending using a PD-1 inhibitor to treat tumors that are T-cell positive and PD-L1 positive would help treat the individual.  One skilled in the art would be motivated to type out and give or electronically transmit the recommendation to the patient or other entity so that the patient could actually be treated.

Regarding claim 86, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the levels of PD-1 and/or PD-L1 and tumor infiltrating lymphocytes in solid tumors because it would have amounted to a simple substitution of one biological sample for another by known means to yield predictable results.  One would have a reasonable expectation that PD-1 or PD-L1 expression and the level of tumor infiltrating lymphocytes could be measured in solid tumors because Cogswell teaches it has been measured in solid tumors before.  One would have been motivated to measure the levels of PD-1 and/or PD-L1 and tumor infiltrating lymphocytes in solid tumors since Cogswell teaches that PD-L1 is upregulated within solid tumors and PD-1 antibodies can be used to treat solid tumors.

Regarding claim 89, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the levels of PD-1 in tumor infiltrating lymphocytes because it would have amounted to simply substituting measuring PD-1 expression in a generic cell type within a tumor sample for measuring PD-1 expression in a specific cell type within a tumor sample, both of which are performed by known means to yield predictable results.  Since Cogswell teaches that PD-1 specifically inhibits the activity of PD-1-positive T cells and that it is this property of tumor infiltrating lymphocytes that makes them amenable to treatment with a PD-1 antibody, one would have been motivated to measure the level of PD-1 specifically in those cells.  
 

Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Spranger (Spranger et al., Science Translational Medicine (2013) 5, 200ra116: 1-10, published August 28, 2013), Cogswell (US 20130309250 A1; published November 21, 2013) and Rogers (WO 9529455; published November 2, 1995), in further view of Garcia-Donas (Garcia-Donas et al., Seminars in Oncology (2013), 40(4):444-458).

The teachings of Spranger, Cogswell and Rogers are recited above and applied as for claim 78.
None of Spranger, Cogswell or Rogers teach determining the level of genomic mutations and/or microsatellite instability in the biological sample or comparing them to reference levels.
However, Garcia-Donas teaches biomarkers can be used as a basis for predicting the chance that an individual will respond to a particular treatment (page 444, ¶2).  Garcia-Donas also teaches that biomarkers can be somatic or germline genetic mutations and in the form of copy number variations or i.e., genetic differences between a patient and a reference) have been described that influence the efficacy of immunotherapy drugs (pages 448-450).   
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to also measure the level of genomic mutations to determine the likelihood of responding to a particular treatment as taught in Garcia-Donas along with measuring the PD-1/PD-L1 and lymphocyte levels because it would have amounted to a simple combination of known elements by known means to yield predictable results.  One would have a reasonable expectation of success of analyzing genomic DNA from tumor cells and correlating mutations or polymorphisms to the likelihood of response to immune checkpoint therapy because Garcia-Donas teaches that genetic biomarkers have already been used to correlate genetic makeup of tumors with responsiveness to other cancer treatments like anti-angiogenetic treatments.  One would have been motivated to additionally analyze genomic DNA from tumor cells because Garcia-Donas teaches that somatic genomic mutations can affect responsiveness to drug interventions.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                          


/NANCY J LEITH/Primary Examiner, Art Unit 1636